ORDER

PER CURIAM.
Father appeals from the trial court’s judgment awarding primary legal and physical custody of his son, Kerry Gibson, Jr., to mother. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).